 



C L I F F O R D   CLIFFORD CHANCE LLP       C H A N C E   EXHIBIT 10.43

EXECUTION COPY
Dated 21 February, 2007
TOREADOR RESOURCES CORPORATION
as Assignor
INTERNATIONAL FINANCE CORPORATION
as Assignee
 
SECURITY ASSIGNMENT

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1
  Definitions And Interpretation     1  
2
  Covenant To Pay     2  
3
  Assignment     2  
4
  Notice Of Assignment     2  
5.
  Further Advances     3  
6
  Assignor’s Representations     3  
7
  Assignor’s Undertakings     3  
8
  Enforcement     4  
9.
  Exercise Of Rights     4  
10
  Further Assurance     5  
11
  Power Of Attorney     5  
12
  Receiver     5  
13
  Effectiveness Of Security     6  
14
  Release Of Security     6  
15
  Subsequent Interests And Accounts     7  
16
  Costs And Expenses     7  
17
  Currency Conversion     7  
18.
  Application Of Moneys     7  
19
  Assignment     8  
20
  Successors     8  
21
  Notices     8  
22
  Governing Law And Jurisdiction     9     Schedule 1            Form Of Notice
Of Assignment     12     Schedule 2           Assigned        
 
                   Contracts     13  

 



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT is made as a deed on 21 February 2007.
BETWEEN:

(1)   TOREADOR RESOURCES CORPORATION (the “Assignor”) of 4809 Cole Avenue,
Suite 108, Dallas, Texas 75205; and

(2)   INTERNATIONAL FINANCE CORPORATION (the “Assignee”), an international
organization established by Articles of Agreement among its member countries
including Romania.

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   In this Assignment:

“Assigned Contract” means any contract referred to in Schedule 2 (Assigned
Contract).
“Assigned Property” means the rights and property expressed to be assigned in
Clause 3.1 (Assignment).
“Collateral Rights” means all rights, powers and remedies of the Assignee
provided by this Assignment or by law.
“Loan and Guarantee Agreement” means the Loan and Guarantee Agreement dated
December 28, 2006 between the Obligors and the Assignee.
“Notice of Assignment” means a notice of assignment substantially in the form of
Schedule 1.
“Obligors” means Toreador Resources Corporation, Toreador Turkey Ltd., Toreador
Romania Ltd., Madison Oil France SAS (now known as Toreador France SAS),
Toreador Energy France S.C.S, and Toreador International Holding Limited
Liability Company.
“Secured Obligations” means all obligations owing to the Assignee by any or all
of the Assignors and the other Obligors under or pursuant to the Loan and
Guarantee Agreement, including any liability in respect of any further advances
made under the Loan and Guarantee Agreement, whether present or future, actual
or contingent (and whether incurred by the Assignor or any Obligor alone or
jointly, and whether as principal or surety or in some other capacity).

1.2   In this Assignment:

  (a)   Unless a contrary indication appears, a reference to (i) “this
Assignment” is a reference to this Assignment as amended or novated; (ii) the
“Loan and Guarantee Agreement” is a reference to the Loan and Guarantee
Agreement as amended or novated; and (iii) a “Clause” is a reference to a Clause
of this Assignment.     (b)   Clause and Schedule headings are for ease of
reference only.

- 1 -



--------------------------------------------------------------------------------



 



  (c)   Any reference to an “Assignee”, an “Obligor” or the “Assignor” shall
include its and any subsequent successors and any permitted transferees in
accordance with their respective interests.     (d)   The rules of
interpretation contained in Section 1.03 (Interpretation) of the Loan and
Guarantee Agreement shall apply to the construction of this Assignment.

1.3   A person who is not a party to this Assignment has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Assignment.

2   COVENANT TO PAY

The Assignor shall on demand of the Assignee discharge each of the Secured
Obligations and pay to the Assignee when due and payable each sum now or
hereafter owing, due or incurred by the Assignor in respect of the Secured
Obligations.

3   ASSIGNMENT

3.1   The Assignor assigns absolutely and with full title guarantee to the
Assignee all of its right, title and interest, present and future, in, under and
to:

  (a)   the Assigned Contract; and     (b)   any rights and claims to any
compensation or other similar or special payments in respect of any Assigned
Contract or any other oil or gas concession held by it which are payable by the
government of Romania or any agency or instrumentality thereof, or by any other
person, in respect thereof,

including, in each case, without limitation, all present and future claims,
causes of action, payments and proceeds in respect thereof.

3.2   The Assignee shall not be under any obligation in relation to the Assigned
Property or the Assigned Contract as a consequence of this Assignment and the
Assignor shall at all times remain liable to perform all obligations expressed
to be assumed by it in respect of the Assigned Property and the Assigned
Contract.

4   NOTICE OF ASSIGNMENT

4.1   The Assignor shall promptly and in any event within five (5) days of the
date of this Assignment deliver to the Assignee a Notice of Assignment duly
executed by or on behalf of the Assignor and shall procure that a Notice of
Assignment is acknowledged by each relevant counterparty to the Assigned
Contract listed in Part A of Schedule 2 in the form attached as Schedule 1.

4.2   The Assignor shall promptly, and in any event within five (5) days of the
date of execution of any Assigned Contract referred to in Part B of Schedule 2
deliver to the Assignee a Notice of Assignment duly executed by or on behalf of
the Assignor and shall procure that a Notice of Assignment is acknowledged by
each relevant counterparty to the Assigned Contract listed in Part B of
Schedule 2 in the form attached as Schedule 1.

- 2 -



--------------------------------------------------------------------------------



 



5.   FURTHER ADVANCES

Subject to the terms of the Loan and Guarantee Agreement, to the extent the
Assignee is under an obligation to make further advances to any Obligor, that
obligation shall be deemed to be incorporated into this Assignment as if set out
in this Assignment.

6   ASSIGNOR’S REPRESENTATIONS

The Assignor represents and warrants to the Assignee on the date specified above
and on each day for the duration of this Assignment that:

  (a)   the Assigned Contract is in full force and effect, enforceable in
accordance with its terms and at the date specified above it is not in breach of
any term or condition of the Assigned Contract;     (b)   there are no
restrictions on the Assignor’s ability to assign all or any of its rights under
the Assigned Contract, whether contained in the Assigned Contract or in any
other document;     (c)   it is, and will be, the sole legal and beneficial
owner of the Assigned Property;     (d)   it has not sold or otherwise disposed
of, or created, granted or permitted to subsist any security interest over, all
or any of its right, title and interest in the Assigned Property;     (e)   it
has the necessary power and authority to enable it to enter into and perform its
obligations under this Assignment;     (f)   this Assignment constitutes its
legal, valid and binding obligation and creates an effective security over the
Assigned Property; and     (g)   all necessary authorisations and consents to
enable it to enter into this Assignment have been obtained and are in full force
and effect.

7   ASSIGNOR’S UNDERTAKINGS

7.1   The Assignor undertakes to the Assignee for the duration of this
Assignment that it shall:

  (a)   not sell, assign, transfer or otherwise dispose of all or any part of
the Assigned Property;     (b)   not create, grant or permit to subsist any
security interest over all or any of its right, title and interest in the
Assigned Property;     (c)   not do or permit to be done any act or thing which
might jeopardise the rights of the Assignee in the Assigned Property or which
might adversely affect or diminish the value of the Assigned Property;     (d)  
promptly notify the Assignee of any circumstances which give rise, or may
reasonably be expected to give rise, to a claim on or under the Assigned
Property;

- 3 -



--------------------------------------------------------------------------------



 



  (e)   not vary in any material respect or rescind or amend the Assigned
Contract except with the prior written consent of the Assignee;     (f)  
promptly comply with its obligations under the Assigned Contract;     (g)   not
take or omit to take any action which might result in: (i) the alteration or
impairment of any rights in the Assigned Property; (ii) any default of any of
its obligations under the Assigned Contract; (iii) any right to terminate the
Assigned Contract becoming exercisable by Petrom Gas SRL; or (iv) any
counterclaims or rights of set-off arising under the Assigned Contract; and    
(h)   promptly and in any event within five (5) days of the execution thereof,
notify the Assignee of the execution of any contract of the type referred to in
Part B of Schedule 2, and provide the Assignee with a certified copy thereof.

8   ENFORCEMENT

8.1   After the occurrence of an Event of Default under the Loan and Guarantee
Agreement, the Assignee shall be entitled, without prior notice to the Assignor
or prior authorisation from any court, to enforce all or any part of the
security constituted by this Assignment in any manner it sees fit. Without
limiting any of the powers conferred on the Assignee by this Clause 8, the
Assignee shall be entitled to:

  (a)   take possession of the Assigned Property or otherwise exercise in
relation to it all of the rights of an absolute owner;     (b)   assign any or
all of the Assigned Property to any person on such terms as the Assignee
considers appropriate; and     (c)   collect, recover or compromise, and give a
good discharge for, any moneys paid or payable to the Assignor under or in
respect of the Assigned Property, and enforce (in any way whatsoever including,
without limitation, by way of instituting proceedings in the Assignor’s name)
any rights or claims arising under or in respect of the Assigned Property.

8.2   The power of sale or other disposal in Clause 8.2 shall operate as a
variation and extension of the statutory power of sale under Section 101 of the
Law of Property Act 1925 and such power shall arise (and the Secured Obligations
shall be deemed due and payable for that purpose) on execution of this
Assignment. The restrictions contained in Sections 93 and 103 of the Law of
Property Act 1925 shall not apply to this Assignment or to any exercise by the
Assignee of its right to consolidate mortgages or its power of sale.

8.3   A certificate in writing by an officer or agent of the Assignee that the
power of sale or disposal has arisen and is exercisable shall be conclusive
evidence of that fact in favour of a purchaser of all or any part of the
Assigned Property.

9.   EXERCISE OF RIGHTS

Subject always to the terms of this Assignment, the Assignor, as agent for and
on behalf of the Assignee, shall be entitled to exercise all rights and powers
which arise under or in

- 4 -



--------------------------------------------------------------------------------



 



respect of the Assigned Contract until notified in writing by the Assignee that
an Event of Default has occurred under the Loan and Guarantee Agreement. The
Assignee shall be entitled upon the giving of such notice to exercise all such
rights and powers when they arise and the Assignor shall thereupon cease to be
the agent of the Assignee.

10   FURTHER ASSURANCE

10.1   The Assignor shall promptly execute all documents and do all things
(including the execution and delivery of any Notice of Assignment) that the
Assignee may reasonably specify for the purpose of (a) exercising the Collateral
Rights, (b) securing and perfecting its security over or title to all or any
part of the Assigned Property or (c) facilitating any dealings by the Assignee
pursuant to the powers granted to the Assignee under this Assignment.

10.2   Without prejudice to the generality of the foregoing, or the assignments
created hereby, the Assignor undertakes to the Assignee for the duration of the
Assignment that in the event that it enters into any contract of the type
referred to in Part B of Schedule 2 relating to any of its operations in
Romania, it will, at the request of the Assignee, enter into a specific
assignment of such contract in favor of the Assignee in substantially the same
form as this Assignment.

11   POWER OF ATTORNEY

The Assignor, by way of security, irrevocably appoints the Assignee to be its
attorney and in its name, on its behalf and as its act and deed to execute,
deliver and perfect all documents (including any Notice of Assignment) and do
all things that the Assignee may consider to be necessary for (a) carrying out
any obligation imposed upon the Assignor under this Assignment or (b) exercising
any of the Collateral Rights. The Assignor shall ratify and confirm all things
done and all documents executed by the Assignee in the exercise of that power of
attorney.

12   RECEIVER

12.1   Upon the occurrence of an Event of Default or if a petition or
application is presented for the making of an administration order in relation
to the Assignor or if any person who is entitled to do so gives written notice
of its intention to appoint an administrator of the Assignor or files such a
notice with the court, the Assignee may by writing (acting through an authorised
officer of the Assignee) without notice to the Assignor appoint one or more
persons to be receiver of the whole or any part of the Assigned Property (each
such person being (a) entitled to act individually as well as jointly and
(b) for all purposes deemed to be the agent of the Assignor).

12.2   In addition to the powers of the Assignee conferred by Clause 8.1, each
person appointed pursuant to Clause 12.1 shall have, in relation to the part of
the Assigned Property in respect of which he was appointed, all the powers
(a) conferred by the Law of Property Act 1925 on a receiver appointed under that
Act and (b) all the other powers exercisable by an administrative receiver in
relation to the Assignor by virtue of the Insolvency Act 1986.

- 5 -



--------------------------------------------------------------------------------



 



13   EFFECTIVENESS OF SECURITY

13.1   The security created by this Assignment and the Collateral Rights shall
be cumulative, in addition to and independent of every other security which the
Assignee may at any time hold for the Secured Obligations or any rights, powers
and remedies provided by law. No prior security held by the Assignee over the
whole or any part of the Assigned Property shall merge into the security
constituted by this Assignment.

13.2   This Assignment shall remain in full force and effect as a continuing
security for the Secured Obligations unless and until the Assignee discharges
it.

13.3   No failure on the part of the Assignee to exercise, or delay on its part
in exercising, any Collateral Right shall operate as a waiver, nor shall any
single or partial exercise of a Collateral Right prevent any further or other
exercise of that or any other Collateral Right.

13.4   If, at any time, any provision of this Assignment is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, the
legality, validity or enforceability of (a) the remaining provisions of this
Assignment and (b) such provision under the law of any other jurisdiction shall
not in any way be affected or impaired thereby.

13.5   None of the Assignee, its nominee(s) or any receiver appointed pursuant
to this Assignment shall be liable by reason of (a) taking any action permitted
by this Assignment, (b) any neglect or default in connection with the Assigned
Property or (c) the taking possession or realisation of all or any part of the
Assigned Property, except in the case of gross negligence or wilful default upon
its part.

14   RELEASE OF SECURITY

14.1   Upon the Secured Obligations being discharged in full and the Assignee
having no actual or contingent obligation under the Loan and Guarantee
Agreement, the Assignee shall, at the request and expense of the Assignor,
reassign to the Assignor the Assigned Property, subject to Clause 14.2 and
without recourse to, or any representation or warranty by, the Assignee.

14.2   If the Assignee considers that any amount paid or credited to it is
capable of being avoided or reduced by virtue of any bankruptcy, insolvency,
liquidation or similar laws, the liability of the Assignor under this Assignment
and the security constituted by this Assignment shall continue and such amount
shall not be considered to have been irrevocably paid.

14.3   The Assignee may retain this Assignment, the security constituted by or
pursuant to this Assignment and all documents relating to or evidencing
ownership of all or any part of the Assigned Property for a period of seven
months after any discharge in full of the Secured Obligations Provided that if
at any time during that seven month period a petition or application is
presented for an order for the winding-up of, or the making of an administration
order in respect of, the Assignor or the Assignor or any person who is entitled
to do so gives written notice of its intention to appoint an administrator of
the Assignor or files such a notice with the court or the Assignor commences to
be wound-

- 6 -



--------------------------------------------------------------------------------



 



up voluntarily or any analogous proceedings are commenced in respect of it, the
Assignee may continue to retain such security and such documents for such
further period as the Assignee may determine and the security and such documents
shall be deemed to have continued to be held as security for the Secured
Obligations.

15   SUBSEQUENT INTERESTS AND ACCOUNTS

15.1   If the Assignee at any time receives notice of any subsequent mortgage,
assignment, charge or other interest affecting all or any part of the Assigned
Property, all payments made by the Assignor to the Assignee after that time
shall be treated as having been credited to a new account of the Assignee and
not as having been applied in reduction of the Secured Obligations as at the
time when the Assignee received notice.

15.2   All monies received, recovered or realised by the Assignee under this
Assignment (including the proceeds of any conversion of currency) may in its
discretion be credited to and held in any suspense or impersonal account pending
their application from time to time in or towards the discharge of any of the
Secured Obligations.

16   COSTS AND EXPENSES

16.1   The Assignor shall, on demand of the Assignee, reimburse the Assignee on
a full indemnity basis for all costs and expenses (including legal fees and any
value added tax) incurred by the Assignee in connection with (a) the execution
of this Assignment or otherwise in relation to it, (b) the perfection or
enforcement of the security constituted by this Assignment or (c) the exercise
of any Collateral Right, together with interest from the date the costs and
expenses were incurred to the date of payment at such rates as the Assignee may
determine in accordance with the provisions of Section 2.05 of the Loan and
Guarantee Agreement.

16.2   The Assignor shall pay all stamp, registration and other taxes to which
this Assignment, the security contemplated in this Assignment or any judgment
given in connection with it is, or at any time may be, subject and shall, from
time to time, indemnify the Assignee on demand against any liabilities, costs,
claims and expenses resulting from any failure to pay or delay in paying any
such tax.

17   CURRENCY CONVERSION

For the purpose of or pending the discharge of any of the Secured Obligations
the Assignee may convert any money received, recovered or realised or subject to
application by it under this Assignment from one currency to another, as the
Assignee may think fit, and any such conversion shall be effected at a published
rate of exchange for the time being selected by the Assignee (acting reasonably)
for obtaining such other currency with the first currency.

18.   APPLICATION OF MONEYS

All moneys received or recovered by the Assignee or any receiver appointed
pursuant to this Assignment or the powers conferred by it shall (subject to the
claims of any person having prior rights thereto and by way of variation of the
provisions of the Law of Property Act 1925) be applied first in the payment of
the costs, charges and expenses

- 7 -



--------------------------------------------------------------------------------



 



incurred and payments made by such receiver, the payment of his remuneration and
the discharge of any liabilities incurred by the such receiver in, or incidental
to, the exercise of any of his powers, and thereafter shall be applied by the
Assignee (notwithstanding any purported appropriation by the Assignor) in such
order and manner as the Assignee shall think fit:

  (a)   in or towards the discharge of all or any of the Secured Obligations
which are then due and payable; or     (b)   if any of the Secured Obligations
are then contingent, in payment to the credit of any accounts selected by the
Assignee to be held until such time as the Assignee shall think fit pending
their application in or towards the discharge of all or any of the Secured
Obligations which are at that time due and payable; or     (c)   in payment to
the credit of any suspense or impersonal account for so long as the Assignee
shall think fit pending any further application of such moneys (as the Assignee
shall be entitled, but not obliged, to do in its discretion) in accordance with
the previous provisions of this Clause; and     (d)   if the Assignor is under
no further actual or contingent liability under the Loan and Guarantee
Agreement, in payment of the surplus to the Assignor or any other person
entitled thereto.

19   ASSIGNMENT

The Assignee may assign and transfer all or any of its rights and obligations
under this Assignment. The Assignee shall be entitled to disclose such
information concerning the Assignor and this Assignment as the Assignee
considers appropriate to any actual or proposed direct or indirect successor or
to any person to whom information may be required to be disclosed by any
applicable law.

20   SUCCESSORS

This Assignment shall remain in effect despite any amalgamation or merger
(however effected) relating to the Assignee; and references to the Assignee
shall be deemed to include any person who, under the laws of its jurisdiction of
incorporation or domicile, has assumed the rights and obligations of the
Assignee under this Assignment or to which, under such laws, those rights and
obligations have been transferred.

21   NOTICES

21.1   Any communication to be made by one person to another under or in
connection with this Assignment shall be made in writing by fax or letter to the
fax number or address specified in Section 8.02 (Notices) of the Loan and
Guarantee Agreement (or any substitute address or fax number as that person may
previously have specified).

21.2   Any communication or document made or delivered by one person to another
under or in connection with this Assignment will only be effective:

  (a)   if by way of fax, when received in legible form; or

- 8 -



--------------------------------------------------------------------------------



 



  (b)   if by way of letter, when it has been left at the relevant address or
ten days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

21.3   Any communication or document to be made or delivered to the Assignee
will be effective only when actually received by the Assignee and then only if
it is expressly marked for the attention of the department or officer specified
by the Assignee for such purpose.

22   GOVERNING LAW AND JURISDICTION   22.1   Governing Law

This Assignment is governed by English law.

22.2   Jurisdiction

  (a)   This Assignment is governed by and shall be construed in accordance with
the laws of England.     (b)   For the exclusive benefit of the Assignee, each
Assignor irrevocably agrees that any legal action, suit or proceeding arising
out of or relating to this Assignment or any other Transaction Document to which
such Assignor is a party may be brought in the courts of England. By the
execution of this Assignment, each Assignor irrevocably submits to the
non-exclusive jurisdiction of such courts in any such action, suit or
proceeding. Final judgment against any Assignor in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.    
(c)   Nothing in this Assignment shall affect the right of the Assignee to
commence legal proceedings or otherwise sue any Assignor in any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon any Assignor in any manner
authorized by the laws of any such jurisdiction.     (d)   Each Assignor hereby
irrevocably designates, appoints and empowers HTD Services Ltd, with offices
currently located at Irongate House, Duke’s Place, London, EC3A 7HX, as its
authorized agent solely to receive for and on its behalf service of the writ of
summons or other legal process in any action, suit or proceeding arising out of
or relating to this Assignment or any Transaction Document which the Assignee
may bring in the courts of England.     (e)   As long as this Assignment or any
other Transaction Document to which an Assignor is a party remains in force,
such Assignor shall maintain a duly appointed and authorized agent to receive
for and on its behalf service of the writ of summons or other legal process in
any action, suit or proceeding brought by the Assignee in the courts of England
with respect to this Assignment or

- 9 -



--------------------------------------------------------------------------------



 



such other Transaction Documents. Such Assignor shall keep the Assignee advised
of the identity and location of such agent.

  (f)   Each Assignor irrevocably waives:

  (i)   any objection which it may have now or in the future to the laying of
the venue of any action, suit or proceeding in any court referred to in this
Section; and     (ii)   any claim that any such action, suit or proceeding has
been brought in an inconvenient forum.

  (g)   To the extent that any Assignor may be entitled in any jurisdiction to
claim for itself or its assets immunity with respect to its obligations under
this Assignment or any other Transaction Document to which it is a party from
any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process or to the extent
that in any jurisdiction that immunity (whether or not claimed), may be
attributed to it or its assets, such Assignor irrevocably agrees not to claim
and irrevocably waives such immunity to the fullest extent now or in the future
permitted by the laws of such jurisdiction.     (h)   Each Assignor also
consents generally with respect to any proceedings arising out of or in
connection with this Assignment or any other Transaction Document to which it is
a party to the giving of any relief or the issue of any process in connection
with such proceedings including, without limitation, the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such proceedings.  
  (i)   To the extent that the Assignor may, in any suit, action or proceeding
brought in any of the courts referred to in Clause 22.2 (b) or a court elsewhere
arising out of or in connection with this Assignment or any other Transaction
Document to which such Assignor is a party, be entitled to the benefit of any
provision of law requiring the Assignee in such suit, action or proceeding to
post security for the costs of such Assignor, or to post a bond or to take
similar action, such Assignor hereby irrevocably waives such benefit, in each
case to the fullest extent now or in the future permitted under the laws of the
jurisdiction in which such court is located.     (j)   Each Assignor also
irrevocably consents, if for any reason such Assignor’s authorized agent for
service of process of summons, complaint and other legal process in any action,
suit or proceeding is not present in England, to service of such papers being
made out of those courts by mailing copies of the papers by registered air mail,
postage prepaid, to such Assignor at its address specified pursuant to
Section 8.02 (Notices) of the Loan and Guarantee Agreement. In such a case, the
Assignee shall also send by facsimile, or have sent by facsimile, a copy of the
papers to such Assignor.

- 10 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Assignment has been signed on behalf of the Assignee and
executed as a deed by the Assignor and is intended to be and is hereby delivered
by it as a deed on the date specified above.

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part A
Form of Notice of Assignment
To: Petrom Gas SrL
Date: 21, February 2007
Dear Sirs,

1.   We hereby give you notice that we have assigned to International Finance
Corporation (the “Assignee”) pursuant to an assignment entered into by us in
favour of the Assignee dated December 21, 2006 all our right, title and interest
in and to the Natural Gas Sale and Purchase Contract dated December 21, 2006, by
and between Toreador Resources Corporation (Sucursala Bucuresti) and Petrom Gas
SrL (the “Assigned Contract”) including all moneys which may be payable in
respect of the Assigned Contract.   2.   With effect from your receipt of this
notice:

  (a)   all payments by you to us under or arising from the Assigned Contract
(the “Payments”) shall be made to the account specified in paragraph 4, or
otherwise as the Assignee may specify in writing from time to time; and     (b)
  you are authorised and instructed, without requiring further approval from us,
to provide the Assignee with such information relating to the Assigned Contract
as it may from time to time request and to send copies of all notices issued by
you under the Assigned Contract to the Assignee as well as to us.     (c)   you
are authorised and instructed, without requiring further approval from us, to
provide the Assignee with such information relating to the Assigned Contracts as
it may from time to time request and to send copies of all notices issued by you
under the Assigned Contracts to the Assignee as well as to us.     (d)   all
remedies provided for in the Assigned Contracts or available at law or in equity
shall be exercisable by, or at the direction of, the Assignee, although we shall
remain liable to perform all the obligations assumed by us under the Assigned
Contracts;;     (e)   all rights, interests and benefits whatsoever accruing to
or for the benefit of ourselves arising from the Contract shall belong to the
Assignee; and     (f)   you should continue to give notices under each Assigned
Contract to us, in each case, unless and until you receive written notice from
the Assignee to the contrary.

3.   With effect from your receipt of this notice, you are irrevocably
instructed to pay all payments due and payable under the Assigned Contract to
the following account:

     Account Name: Toreador Resources Corporation USA (Sucursala Bucuresti)

- 12 -



--------------------------------------------------------------------------------



 



Account Bank: ING BANK NV AMSTERDAM (Sucursala Bucuresti), 11-13, KISELEFF
Avenue, PO BOX 2-202, 011342, Bucharest 1, Romania

                 
Account Number:
  RON Account:     8168598910        
Bank SWIFT Code:
  INGBROBU              
Bank IBAN Code:
  RON Account:     RO79INGB0001008168598910    

(the “Specified Account”). We acknowledge and agree that any such payment into
the aforementioned accounts will constitute a payment to us in discharge of the
applicable obligation owed to us under the Assigned Contract.

4.   The instructions contained in this notice may not be revoked, nor may the
terms of the Assigned Contract be amended, varied or waived in any material
manner, or terminated without the prior written consent of the Assignee.

5.   Please acknowledge receipt of this notice by signing the acknowledgement on
the enclosed copy letter and returning it to the Assignee at 2121 Pennsylvania
Avenue, N.W., Washington, D.C., 20433, USA marked for the attention of Director,
Oil, Gas, Mining and Chemicals Department.

     6. This notice is governed by English law.
Yours faithfully,
/s/ Nigel Lovett
For and on behalf of
TOREADOR RESOURCES CORPORATION, as Assignor
We confirm our agreement to the terms of this notice and instruct you, in
accordance with Clause 2 of this notice, and with effect from the date of your
receipt of this notice, that:

(a)   the Payments shall be made to the Specified Account;   (b)   all remedies
provided for in the Assigned Contract (or otherwise available) and all rights to
compel performance of the Assigned Contract shall be exercisable by Toreador
Resources Corporation; and   (c)   all rights, interests and benefits whatsoever
accruing to or for the benefit of ourselves arising from the Assigned Contract
shall belong to Toreador Resources Corporation,

in each case until you receive written notification from us to the contrary.
/s/ Somit Varma
For and on behalf of

- 13 -



--------------------------------------------------------------------------------



 



     INTERNATIONAL FINANCE CORPORATION

- 14 -



--------------------------------------------------------------------------------



 



Part B
Acknowledgement
To: International Finance Corporation
We acknowledge receipt of a notice in the terms set out above and confirm that
we have not received notice of any previous assignments or charges of or over
any of the rights, interests and benefits in and to the Assigned Contract and
that we will comply with the terms of the notice from the Assignor.
We further confirm and agree that:

(a)   we have not claimed or exercised and have no outstanding right to claim or
exercise any right of set-off, counterclaim or other right relating to the
Payments;   (b)   no amendment, waiver or release in any material manner of any
rights, interests and benefits in and to the Assigned Contract shall be
effective without your prior written consent;   (c)   no termination of those
rights, interests or benefits shall be effective unless we have given you thirty
(30) days written notice of the proposed termination, specifying the action
necessary to avoid such termination; and   (d)   all payments shall be paid by
us into the Specified Account unless we are instructed in writing by you to the
contrary.

We acknowledge receipt of instructions from you in connection with the
assignment of the Assigned Contract and confirm that we shall act in accordance
with them until we receive written notification from you to the contrary.
For and on behalf of Petrom Gas SrL

         
By:
       
 
 
 
   
 
       
Dated:
       
 
 
 
   

- 15 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Assigned Contract
Part A
Natural Gas Sale and Purchase Contract between Toreador Resources Corporation
(Bucharest branch) and Petrom Gas Srl dated December 21, 2006
Part B
Any contract entered into by the Assignor from time to time relating to oil or
gas production in Romania.

- 16 -



--------------------------------------------------------------------------------



 



THE ASSIGNOR
EXECUTED as a DEED
TOREADOR RESOURCES CORPORATION

     
/s/ Nigel Lovett
   
 
Director
   
 
   
/s/ Shirley Z. Anderson
   
 
Director/Secretary
   

          THE ASSIGNEE       INTERNATIONAL FINANCE CORPORATION      
By:
  /s/ Somit Varma    
 
       
Name:
  Somit Varma    
Title:
  Associate Director    

- 17 -